DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art reference(s) is(are):
US2013/03312476 to Bae et al. teaches epoxy siloxane hard coating resin formulations which are comprised of a polyorganosilsesquioxane having a weight average molecular weight (Mw) in the range of 1,000-4,000 g/mol and a polydispersity index ranging from 1.05 to 1.40 (abstract), which provides a number average molecule weight (Mn) (polydispersity = Mw/Mn) 1050 to 5600, which overlaps that presently claimed.  Baer teaches that the siloxane resin is photocurable or thermal curable (i.e. a curable composition) (para 0016).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


US 2015/0275043 A1 to Kikuchi et al. and US 2015/0159044 A1 et al. are similar in their disclosures to the Bae ‘476 reference, and are similar in their deficiencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s arguments, see the claim amendments and pages 16-17 of the remarks filed 10/16/2020, with respect to the rejections of claims 1-8 and 15-20, claim 9, claim 10, claim 12 and claim 14 under 35 U.S.C. 112(b) as set forth in paragraph 7 of the action mailed 7/16/2020, have been fully considered and are persuasive.  The rejections of claims 1-10, 12 and 14-20 have been withdrawn. 

Applicant’s arguments, see the claim amendments and pages 16-17 of the remarks filed 10/16/2020, with respect to the rejections of claim 11 and claim 13 under 35 U.S.C. 112(b) as , have been fully considered and are persuasive.  The rejections of claims 11 and 13 have been withdrawn. 

Applicant’s arguments, see the Terminal Disclaimer and page 17 of the remarks filed 10/16/2020, with respect to the Nonstatutory Double Patenting rejection of claims 1-4, 6-10, 12, 14-16 and 20 set forth in paragraph 12 of the action mailed 7/16/2020, have been fully considered and are persuasive.  The rejection claims 1-4, 6-10, 12, 14-16 and 20 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053.  The examiner can normally be reached on 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/8/2021